     Case 2:18-cr-00422-SMB Document 928 Filed 04/17/20 Page 1 of 22




   Bruce Feder (AZ Bar #004832)
 1 Feder Law Office, PA
   2930 E. Camelback Road, Suite 160
 2 Phoenix, Arizona 85016
   Phone: 602-257-0135
 3 Fax: 602-954-8737
   bf@federlawpa.com
 4 fl@federlawpa.com
   Attorney for Scott Spear
 5
     Paul J. Cambria, Jr. (NY Bar #1430909/Admitted Pro Hac Vice)
 6   Erin McCampbell (NY Bar #4480166/Admitted Pro Hac Vice)
     Lipsitz Green Scime Cambria, LLP
 7   42 Delaware Avenue, Suite 120
     Buffalo, New York 14202
 8   Phone: 716- 849-1333
     Fax: 716-855-1580
 9   pcambria@lglaw.com
     emccampbell@lglaw.com
10   Attorneys for Michael Lacey
11   Additional counsel on following page.
12
                            UNITED STATES DISTRICT COURT
13
                                 DISTRICT OF ARIZONA
14
15   United States of America,               )        NO. CR18-00422 PHX SMB-003
                                             )
16                  Plaintiff,               )
                                             )
17                  vs.                      )        DEFENDANTS’ MOTION IN
                                             )        LIMINE TO PRECLUDE
18   Scott Spear,                            )        EXPERT TESTIMONY
                                             )
19                  Defendant.               )
                                             )
20
21
22
23
24   . . .
25   . . .
26                                               i.
     Case 2:18-cr-00422-SMB Document 928 Filed 04/17/20 Page 2 of 22




     Thomas H. Bienert, Jr. (CA Bar #135311/Admitted Pro Hac Vice)
 1   Whitney Z. Bernstein (CA Bar #304917/Admitted Pro Hac Vice)
     Bienert | Katzman, PC
 2   903 Calle Amanecer, Suite 350
     San Clemente, California 92673
 3   Phone: 949- 369-3700
     Fax: 949369-3701
 4   rtienert@bienertkatzman.com
     webernstein@bienertkatzman.com
 5   Attorneys for James Larkin
 6   Gary S. Lincenberg (CA Bar #123058/Admitted Pro Hac Vice)
     Ariel A. Neuman (CA Bar #241594/Admitted Pro Hac Vice)
 7   Gopi K. Panchapakesan (CA Bar #279856/Admitted Pro Hac Vice)
     Bird Marella Boxer Wolpert Nessim
 8   Drooks Lincenberg & Rhow,      PC
     1875 Century Park East, 23rd Floor
 9   Los Angeles, California 90067
     Phone: 310-201-2100
10   Fax: 310-201-2110
     glincenberg@birdmarella.com
11   aneuman@birdmarella.com
     gpanchapakesan@birdmarella.com
12   Attorneys for John Brunst
13 David Eisenberg (AZ Bar #017218)
   David Eisenberg, PC
14 3550 N. Central Avenue, Suite 1155
   Phoenix, Arizona 85012
15 Phone: 602-237-5076
   Fax: 602-314-6273
16 david@deisenbergplc.com
   Attorney for Andrew Padilla
17
   Joy Malby Bertrand (AZ Bar #024181)
18 Joy Bertrand Esq, LLC
   P.O. Box 2734
19 Scottsdale, Arizona 85252
   Phone: 602-374-5321
20 Fax: 480-361-4694
   Joy.bertrand@gmail.com
21 Attorney for Joye Vaught
22
23   . . .
24   . . .
25                                        ii.
26
     Case 2:18-cr-00422-SMB Document 928 Filed 04/17/20 Page 3 of 22




 1                                             MOTION
 2           Defendants Michael Lacey, James Larkin, John Brunst, Scott Spear, Andrew
 3   Padilla, and Joye Vaught (“Defendants”), by and through their undersigned attorneys, and
 4   pursuant to the Sixth Amendment to the United States Constitution, and Rules 702 and
 5   401 – 404 of the Federal Rules of Evidence, move this Court to preclude testimony from
 6   the ten purported experts on “trafficking” the government has disclosed, for the reasons
 7   that:
 8           1)    The opinions the government seeks to elicit from the purported experts are
 9   not relevant given the offenses charged;
10           2)    The proposed expert testimony will not assist the trier of fact; rather, the
11   government seeks to elicit this testimony to circumvent the rules against hearsay to
12   overcome deficiencies in its proof; and
13           3)    The “opinions” the government seeks to elicit from the purported experts
14   would be prejudicial and the prejudice would outweigh any alleged relevance.
15           Alternatively, if the Court determines that some expert testimony on “trafficking”
16   is appropriate, the Court should restrict the government to one expert on the topic to
17   avoid cumulative testimony.
18           This motion is based on the below Memorandum of Points and Authorities, the file
19   in this matter, and such arguments and evidence as may be presented. Excludable delay
20   under 18 U.S.C. § 3161(h)(1) may occur as a result of this Motion or from an order based
21   on this Motion.
22                     MEMORANDUM OF POINTS AND AUTHORITIES
23   I.      SUMMARY
24           The key issue in this case is whether Defendants’ involvement with the ownership
25   or operation of a classified advertising website facilitated business enterprises involved in
26
                                                   1
     Case 2:18-cr-00422-SMB Document 928 Filed 04/17/20 Page 4 of 22




 1   state law prostitution offenses in violation of the Travel Act, 18 U.S.C. § 1952. The
 2   prosecution says it needs 12 weeks of trial to present its case-in-chief (exclusive of time
 3   for cross-examination), which apparently will not focus on Defendants’ purported
 4   facilitation of certain business enterprises involved in prostitution or whether Defendants
 5   had the requisite specific intent. Rather, the prosecution primarily seeks to present
 6   general evidence relating to sex trafficking, especially child sex trafficking. Defendants,
 7   however, are not charged with those crimes and the “opinions” the government seeks to
 8   elicit from ten purported experts relate almost exclusively to these alleged uncharged
 9   activities. The Court should exclude or, alternatively, severely curtail the government’s
10   proposed expert testimony.
11   II.    BACKGROUND
12         Backpage.com (“Backpage”) was an online classified advertising service through
13   which users could post ads in a variety of categories, including local places,
14   buy/sell/trade, automotive, rentals, real estate, jobs, dating, and services. See
15   Backpage.com, LLC v. Cooper, 939 F. Supp. 2d 805, 813 (M.D. Tenn. 2013). Users of
16   Backpage posted millions of ads on the website every month, making Backpage.com the
17   second-largest online classified ad service in the country, after Craigslist.
18   Backpage.com, LLC v. McKenna, 881 F. Supp. 2d 1262, 1266 (W.D. Wash. 2012). Four
19   of Defendants owned Backpage, through various entities, from its inception in 2004, until
20   they sold it in April 2015.
21         For a number of years, Backpage also had a category for “adult” services, with sub-
22   categories such as strippers and strip clubs, body rubs, and escort services. Following
23   years of pressure from government actors, including a campaign the Seventh Circuit
24   described as an unconstitutional effort to “crush Backpage,” Backpage shuttered its adult
25
26
                                                   2
     Case 2:18-cr-00422-SMB Document 928 Filed 04/17/20 Page 5 of 22




 1   services section in January 2017.1 Backpage.com, LLC v. Dart, 807 F.3d 229, 230 (7th
 2   Cir. 2015), cert. denied, 137 S. Ct. 46 (2016).
 3          Users provided all the content for ads they posted on the website, using an
 4   automated interface; Backpage did not require any content. Cooper, 939 F. Supp. 2d at
 5   813 (“The website works by allowing users to post their own advertisements in a range of
 6   categories.”). Like virtually all websites hosting user-generated content, Backpage
 7   imposed rules for the content users posted on its site (ads) and all users were required to
 8   affirmatively accept the posting rules. Cooper, 939 F. Supp. 2d at 813-14. Before
 9   Backpage would accept an ad, the user was required to agree to the site’s Terms of Use
10   and, for ads in the adult services or dating sections, also confirm that he or she was 18 or
11   older. Cooper, 939 F. Supp. 2d at 813-14. Backpage’s Terms of Use prohibited ads for
12   illegal acts and nude or lewd photos. They also specifically forbade: “[p]osting any
13   solicitation directly or in ‘coded’ fashion for any illegal service exchanging sexual favors
14   for money or other valuable consideration;” “[p]osting any material on the Site that
15   exploits minors in any way;” “[p]osting any material on the Site that in any way
16   constitutes or assists in human trafficking;” and posting any ad for products or services,
17   use or sale of which is prohibited by any law or regulation.”
18          Backpage also took additional measures to police the millions of ads posted each
19   month, including “monitor[ing] … ads through automated and manual reviews.”
20   Cooper, 939 F. Supp. 2d at 814. Through this screening, Backpage blocked and
21   removed large numbers of ads and referred ads that may have involved child exploitation
22   to the National Center for Missing and Exploited Children. See McKenna, 881
23   F. Supp. 2d at 1266-67; Cooper, 939 F. Supp. 2d at 814. “Backpage.com also regularly
24
        1
          See Backpage.com Succumbing to Government Is Blow to Free Speech Online, Jan.
25   10, 2017, Ctr. for Democracy & Technology, https://cdt.org/press/backpage-com-
26   succumbing-to-government-is-blow-to-free-speech-online/.
                                                   3
     Case 2:18-cr-00422-SMB Document 928 Filed 04/17/20 Page 6 of 22




 1   work[ed] with local, state, and federal law enforcement officials by responding to
 2   subpoena requests, providing officials with Internet search tools, and removing posts and
 3   blocking users at the request of officials.” Cooper, 939 F. Supp. 2d at 814. Backpage’s
 4   extensive cooperation with law enforcement led to numerous commendations from law
 5   enforcement, including a commendation signed by FBI Director Robert S. Mueller III for
 6   “outstanding cooperation and assistance” “in connection with an investigation of great
 7   importance.”
 8          The government claims the tens of millions of ads posted on the site each year for
 9   apartments, jobs, furniture, cars, and the like, the millions of dollars Backpage spent each
10   year reviewing ads and enforcing its posting rules, and Backpage’s unparalleled
11   cooperation with law enforcement (responding to most subpoenas within 24 hours and
12   providing witnesses to testify around the country against criminals who misused the site,
13   at Backpage’s expense) were just an elaborate ruse to provide cover for the fact that
14   Backpage was a “notorious for being the internet’s leading source of prostitution
15   advertisements” and a “hub for the sex trade.” [Superseding Indictment, Dkt. 230, ¶¶ 1
16   and 127.]
17          The government asserts the existence of many adult-oriented ads purportedly
18   relating to unlawful conduct on Backpage, coupled with Backpage’s refusal to stop
19   accepting adult-oriented ads, evidences an intent to facilitate the alleged criminal conduct
20   of those who posted content related to unlawful activities. Obviously, these same
21   aspersions could be cast at many websites hosting user-generated content. The Internet
22   is Overrun With Images of Child Sexual Abuse. What Went Wrong? New York Times,
23   Sept. 29, 2019.
24   III.   THE GOVERNMENT’S CHARGES
25          The indictment charges Defendants with substantive and conspiracy offenses under
26
                                                  4
     Case 2:18-cr-00422-SMB Document 928 Filed 04/17/20 Page 7 of 22




 1   the Travel Act and various money laundering statutes. The Travel Act makes it a crime
 2   to “use the mail or any facility in interstate or foreign commerce, with intent to . . .
 3   promote, manage, establish, carry on, or facilitate the promotion, management,
 4   establishment or carrying on, of any unlawful activity.” 18 U.S.C. § 1952(a)(3).
 5   Unlawful activity is defined to include “any business enterprise involving . . . prostitution
 6   offenses in violation of the laws of the State in which they are committed.” Id. at (b).
 7   In particular, the Indictment alleges the Defendants: “used the mail and any facility in
 8   interstate and foreign commerce with intent to otherwise promote, manage, establish,
 9   carry on, and facilitate the promotion, management, establishment, and carrying on of an
10   unlawful activity, to wit: prostitution offenses in violation of the laws of the State in
11   which they are committed and of the United States, including but not limited to Title 13,
12   Arizona Revised Statutes, Section 13-3214.” [Dkt. 230, ¶ 201.]. The Travel Act
13   requires “proof of specific intent to promote ‘unlawful activity,’ defined for relevant
14   purposes, as any illegal business enterprise involving [prostitution offenses].” United
15   States v. Gallo, 782 F.2d 1191, 1194 (4th Cir. 1986).
16           The indictment’s money laundering counts are predicated on the intentional or
17   knowing transacting of proceeds involved in specified unlawful activity, here, the alleged
18   Travel Act violations. See 18 U.S.C. § 1956(a)(1)(A)(i); 18 U.S.C. § 1956(a)(1)(B)(i);
19   18 U.S.C. § 1956(a)(2)(A); 18 U.S.C. § 1956(a)(2)(B)(i); 18 U.S.C. § 1957(a).
20   IV.     THE GOVERNMENT’S PROPOSED EXPERT TESTIMONY
21           The following list identifies the proposed witnesses whose testimony the Court
22   should reject, their purported areas of expertise, and the substance of their objectionable
23   testimony (quoting directly from the government’s expert disclosures) (see Dkts. 422 &
24   638):
             1.     Christina Decouflé
25
                    (Human Trafficking)
26
                                                    5
     Case 2:18-cr-00422-SMB Document 928 Filed 04/17/20 Page 8 of 22




 1                  “how human trafficking, with a focus on sex trafficking occurs, and how
                     it occurs through online media, such as social networking websites,
 2                   applications, and the internet in general”
                    “how sex trafficking and prosecution (sic) industries have changed with
 3
                     the advent of the internet, including websites such as
 4                   www.craigslist.com, www.backpage.com, and others”
                    “how law enforcement conducts human trafficking investigations; with
 5
                     a focus on how investigations shifted from craigslist.com to
 6                   backpage.com.”
                    “her knowledge of The Erotic Review (TER), it’s (sic) owner David
 7                   Elms, and TER’s connection to websites such as craigslist.com and
 8                   backpage.com”
                    “how she posted advertisements on online websites like craigslist.com
 9                   and backpage.com advertising herself (undercover) as seller (sic) of
10                   commercial sex”
                    “compare and contrast how different prostitution websites (including
11                   craigslist and backpage) operated and how they responded to law
12                   enforcement”
                    “descriptors and definitions of terms often used in sex trafficking and
13                   the prostitution industry, such as ‘trick,’ ‘John,’ ‘pimp,’ ‘the game,’
                     ‘dates,’ ‘choosing up,’ as examples”
14
                    “how law enforcement conducts human trafficking investigations”
15                  “the relationship between sex traffickers and pimps and their victims”
16
                    “the methods and process traffickers and pimps utilize to entice, coerce,
                     or control their victims”
17
            2.     Dominique E. Roe-Sepowitz, M.S.W., Ph.D.2
18
                   (Sex Trafficking)
19
20   2
        The United States said Dr Roe-Sepowitz is expected to testify as a fact witness, but
21   then proceeded to say that she “can testify about her research in the area of human sex
     trafficking” and set out the four potential topics for expert testimony listed above. [Dkt.
22   422, p. 6.]. As a fact witness, the government said that Dr. Roe-Sepowitz will testify
     “regarding her interactions with Backpage, the National Center of Missing and Exploited
23
     Children (NCMEC), human sex trafficking prevention and outreach groups in relation to
24   Backpage related prostitution advertising, as well as Backpage related interactions with
     state and federal law enforcement.” Id. at 5. Notably absent are any interactions with
25   any Defendants or any information about how her interactions with persons or entities
26   other than Defendants would be pertinent.
                                                  6
     Case 2:18-cr-00422-SMB Document 928 Filed 04/17/20 Page 9 of 22




 1                 “a six year analysis of sex trafficking of minors: exploring
                    characteristics and sex trafficking patterns”
 2                 “a Las Vegas based study on how violence is often tied to teen sex
                    trafficking”
 3
                   “a Hawaii based study exploring online sex buyers in Hawaii”
 4                 “the impact the Super Bowl had on sex trafficking”
 5
             3.   Sharon W. Cooper, M.D.
 6                (Sex Trafficking)
                   “how a victim can fall into the world of sex trafficking, through the
 7
                     grooming process, force, or abduction, etc. and why certain victims may
 8                   be targeted”
                   “the harmful, lasting impact sex trafficking can have on its victims,
 9                   primarily child victims”
10                 “the relationship and loyalty a child sex trafficking victim may have and
                     show towards her trafficker”
11                 “common ways a sex trafficker can use force, fraud, and coercion to
12                   maintain control over his victims”
                   “reasons why child sex trafficking is cited as the most underreported
13                   form of child abuse”
14                 “the role Backpage played in the victimization of her patients and
                     clients”
15
16
             4.   James E. Hardie
                  (Human Trafficking)
17                 “terminology commonly used in the sex trafficking, such as pimp,
                    ‘bottom bitch,’ MOB (money over bitches), ‘date,’, ‘roses’ (money),
18
                    ‘the game,’ etc.”
19                 “common dynamics between sex traffickers and their victims and how a
                    trafficker may use drugs, force, fraud, and coercion to maintain control
20
                    over their victims”
21                 “how human trafficking takes place in our communities from a law
                    enforcement prospective”
22
                   “the role the internet and Backpage played in his knowledge and
23                  understanding of human trafficking and how Backpage became part of
                    the law enforcement investigations for human trafficking over the
24                  years”
25
     . . .
26
                                                7
     Case 2:18-cr-00422-SMB Document 928 Filed 04/17/20 Page 10 of 22




           5.     Derek Stigerts
 1
                  (Human Trafficking)
 2                 “how sex trafficking occurs”
                   “common terminology used by individuals involved in sex trafficking”
 3
                   “the role of the internet and technology in human trafficking”
 4                 “methods of recruitment, manipulation, and control by a trafficker with
                     his victims”
 5
                   “the role the internet and Backpage has (sic) played in human
 6                   trafficking”
 7
           6.     Shannon Wolf, Ph.D., LPC-S
 8                (Human Trafficking)
                   “the connection between trauma bonds and personal identity in victims
 9                   of sex trafficking and how to understand them, including ways to
10                   interact with child sex trafficking victims to avoid secondary trauma”
                   “the role Backpage has played in causing trauma to victims trafficked
11                   through its website”
12
           7.     Staca Shehan3
13                (Human Trafficking, Sex Trafficking, and Child Exploitation)
14                 “the creation of a dedicated Child Sex Trafficking Team at NCMEC to
                     respond to the increased need for technical assistance and analysis in
15                   cases involving child sex trafficking,” with the Team’s resources
                     including “analysis of potential suspect names or aliases, unique tattoos,
16
                     link analysis about child sex trafficking victims/potential victims,
17                   telephone numbers, addresses and/or link analysis about child sex
                     trafficking victims/potential victims, telephone numbers, addresses
18                   and/or online postings”
19
           8.     Donna Gavin4
20                (Prostitution/Human Trafficking/Child Sex Trafficking)
21   3
        The government said Ms. Shehan will be a fact witness, but then described her
22   expected testimony as set forth above—which has no connection to the factual issues in
     this case. [Dkt. 422, p. 9.]
23   4
        The government said Det. Gavin will be a fact witness, but then described her expected
24   testimony as set forth above—principally opinions. [Dkt. 638, p. 3.] The government’s
     disclosure said Det. Gavin’s “opinions are based on her training and experience in the
25   areas of human trafficking, crimes against children and sexual assault.” Id.
26
                                                 8
     Case 2:18-cr-00422-SMB Document 928 Filed 04/17/20 Page 11 of 22




 1                 “in her professional experience as a law enforcement officer for over 30
                    years, the ‘adult’ section of Backpage not only contained ads for illegal
 2                  activity, including prostitution, solicitation and trafficking, but it was
                    also the primary source for such ads and was well known for that
 3
                    purpose in the sex trafficking industry in Boston, Massachusetts, until
 4                  the site was shut down in 2018”
                   “Backpage ‘adult’ section provided a vehicle and anonymity for its
 5                  users who exploited and trafficked young women and girls, that it
 6                  provided no legitimate service and that nearly all the cases the Boston
                    Police Department’s Human Trafficking Unit found associated with
 7                  Backpage involved pimp-controlled prostitution”
 8
             9.   Thomas Adam Umporowicz, Jr.
 9                (Prostitution/Human Trafficking/Child Sex Trafficking)
10
                   “Backpage.com not only contains ads for illegal activity, including
                     prostitution, solicitation and trafficking, but it is a primary source for
11                   such ads and is well known for that purpose in the sex trafficking
                     industry in the city of Seattle and State of Washington”
12
                   “removing the adult section of Backpage.com would greatly assist to
13                   disrupt these sex traffickers’ easy means of communication and
                     connection for these illegal activities and therefore would reduce
14                   demand for, and access to, the sex trafficking industry within the city of
15                   Seattle and the State of Washington”
                   “the adult section of Backpage.com seems to serve no legal purpose”
16                 “the evolution of prostitution and human trafficking in the Seattle area
17                   from the pre-internet era through the rise of Backpage to the post-
                     Backpage era”
18                 “how the ease-of-use, convenience and relative anonymity of using
19                   Backpage (both as a “john” and as a prostitute or pimp) increased the
                     demand for prostitution services and the supply of persons who were
20                   advertised as prostitutes”
21                 “Backpage established a near-monopoly on online prostitution
                     advertising in the Seattle area”
22                 “following Backpage’s shutdown, the sex trade has partly reverted to
                     street level prostitution (in hotel lobbies, casinos and on the streets)”
23
                   “Backpage was continually put on notice by law enforcement of its
24                   facilitation of prostitution through the issuance of search warrants and
                     subpoenas across the country”
25
     . . .
26
                                                 9
     Case 2:18-cr-00422-SMB Document 928 Filed 04/17/20 Page 12 of 22




           10.    Robert Spectre
 1
                  (Online Sex Trafficking and Prostitution)
 2                 “the immediate online disruption following April 2018 when Backpage
                    was seized and the Stop Enabling Sex Traffickers Act (SESTA) and
 3
                    Fight Online Sex Trafficking Act (FOSTA) were signed into law”
 4                 “since the events in April 2018 (including Backpage’s shut down), the
                    demand for purchasing sex online has been reduced drastically”
 5
 6   V.    ARGUMENT
 7         A. The Applicable Legal Standard.
 8         Federal Rule of Evidence 702 provides:
 9         “A witness who is qualified as an expert by knowledge, skill, experience,
10         training, or education may testify in the form of an opinion or otherwise if:
11
                  (a) the expert’s scientific, technical, or other specialized knowledge
12                will help the trier of fact to understand the evidence or to determine
13                a fact in issue;
                  (b) the testimony is based on sufficient facts or data;
14                (c) the testimony is the product of reliable principles and methods;
                  and
15
                  (d) the expert has reliably applied the principles and methods to the
16                facts of the case.”
17
     Under Rule 702, expert testimony must be both relevant and reliable. Kumho Tire Co. v.
18
     Carmichael, 526 U.S. 137, 149 (1999); Daubert v. Merrell Dow Pharm., Inc., 509 U.S.
19
     579, 589 (1993); United States v. Ruvalcaba-Garcia, 923 F.3d 1183, 1188 (9th Cir.
20
     2019). “Before admitting expert testimony into evidence, the district court must perform
21
     a ‘gatekeeping role’” to ensure the testimony is both relevant and reliable.”5 Ruvalcaba-
22
23   5
        This motion does not address whether any testimony the government proposes satisfies
24   the requirements of Fed. R. Evid. 702 (b), (c), or (d), and for good reason. The
     government’s brief synopses of the testimony it seeks to elicit from its proposed expert
25   witnesses provides insufficient information to even begin to assess those factors.
26   Defendants therefore reserve their right to challenge the anticipated testimony on these
                                                 10
     Case 2:18-cr-00422-SMB Document 928 Filed 04/17/20 Page 13 of 22




 1   Garcia, 923 F.3d at 1188.
 2          “The Supreme Court recognized that the ‘fit’ requirement requires the proposed
 3   testimony to assist the jury to determine an issue in the case. Daubert v. Merrell Dow
 4   Pharm., Inc., 43 F.3d 1311, 1318 (9th Cir. 1995) (“Daubert II”). That is because “expert
 5   testimony carries special dangers to the fact-finding process because it ‘can be both
 6   powerful and quite misleading because of the difficulty in evaluating it.’” Id. at n.4
 7   (citing Daubert v. Merrell Dow Pharmaceuticals, Inc., 509 U.S. 579, 595 (1993)). As
 8   such, when assessing “relevancy or ‘fit,’” the expert’s “specialized knowledge must be
 9   connected to the question at issue.” Guerrero v. United States, No. CV-12-00370-
10   TUC-JAS, 2015 WL 569875, at *2 (U.S.D.C. Ariz. Feb. 11, 2015) (emphasis added).
11
            “The trial court “must ensure that the proposed expert testimony is relevant
12
            to the task at hand, ... i.e., that it logically advances a material aspect of the
13          proposing party’s case.” Daubert II, 43 F.3d at 1315. “[T]he standard for
            fit is higher than bare relevance.” In re Paoli, 35 F.3d at 745. Federal
14
            judges must exclude proffered expert evidence under Rule 702 unless they
15          are convinced that it speaks clearly and directly to an issue in dispute in
            the case, and that it will not mislead the jury. See Daubert II, 43 F.3d at
16          1321.
17
     Id. (emphasis added).
18
            B.     The Court Should Exclude the Government’s Proposed Expert
19
                   Testimony Because It Is Not Relevant.
20
            The government’s proposed expert testimony fails to meet the most basic
21
     requirement of Rules 702. First, the proposed testimony is not relevant. Again,
22
     Defendants are not charged with human trafficking, sex trafficking, or child sex
23
24   bases at or before trial. Defendants are dubious, however, whether much of the
     testimony the government proposes can satisfy the rigors of Kumho, 526 U.S. at 137, and
25   Daubert, 509 U.S. at 579, or is “based on sufficient facts or data” or “the product of
26   reliable principles and methods.” Fed. R. Evid. 702(b)-(c).
                                                   11
     Case 2:18-cr-00422-SMB Document 928 Filed 04/17/20 Page 14 of 22




 1   trafficking. To assess the elements of the charged Travel Act offenses, the jury will not
 2   need to understand: the culture of sex trafficking; how traffickers recruit, manipulate,
 3   or control their victims; the connection between trauma bonds and personal identity in
 4   victims of sex trafficking; the tools the Child Sex Trafficking Team at the National
 5   Center for Missing and Exploited Children has at its disposal; whether the demand for
 6   purchasing sex online has decreased after Congress adopted the Stop Enabling Sex
 7   Traffickers Act (SESTA) and Fight Online Sex Trafficking Act (FOSTA), after Backpage
 8   was shut down and Defendants were indicted; or any of the other things the government
 9   wishes to elicit from its disclosed expert witnesses. Testimony of that sort will shed no
10   light on whether Defendants allowed ads to run on Backpage, knowing they were for
11   unlawful prostitution, and with the specific intent to facilitate one or more business
12   enterprises they knew were engaged in unlawful prostitution.
13          The government likely will try to justify its proposed expert testimony by arguing
14   it will provide “background” for the jury about the world of sex trafficking, but the lurid
15   testimony the government seeks to present has no business in this Travel Act case.
16   Indeed, courts have excluded such testimony even from cases in which the defendants
17   were directly charged with sex trafficking. United States v. D’Ambrosio, No. 1:15-CR-
18   003, 2016 WL 1385281, at *1 (M.D. Pa. Apr. 7, 2016), aff'd and remanded sub nom;
19   United States v. Delgado, 677 F. App’x 84 (3d Cir. 2017). In D’Ambrosio, the
20   government sought to have Dr. Sharon Cooper (one of the government’s ten trafficking
21   experts) provide “background testimony about “the culture of pimping, the nature of
22   enterprises associated with sex trafficking, victim vulnerabilities, the health care
23   problems of victims which are directly related to the actions of the traffickers, the barriers
24   to exiting what is referred to as ‘the life’ of ‘the game,’ and multiple aspects of offender
25   dynamics.” Id. The government sought to justify the testimony by saying it wished to
26
                                                  12
     Case 2:18-cr-00422-SMB Document 928 Filed 04/17/20 Page 15 of 22




 1   “de-mystify this subculture” and to provide “‘education and context’ for the jury,” while
 2   acknowledging the testimony did not go to any element of the charged offenses. United
 3   States v. Delgado, 677 Fed. Appx. 84 (3rd Cir. 2017).
 4          There, the defendants argued that Dr. Cooper’s testimony about the “societal and
 5   criminal justice implications of prostitution [are] not probative of whether [Defendants]
 6   engaged in a criminal conspiracy to traffic women or commit other sex trafficking
 7   offenses” and that her testimony was irrelevant D’Ambrosio, 2016 WL 1385281, at *1.
 8   The district court agreed, finding Dr. Cooper’s testimony was “irrelevant to the
 9   Government’s case in chief” because it did “not relate to the elements of the prostitution-
10   related offenses with which Defendants are charged.” Id. at *2. In reaching this
11   conclusion, the court said:
12          We see no way in which Dr. Cooper’s general testimony about the ‘culture
13          of pimping, the nature of enterprises associated with sex trafficking, victim
            vulnerabilities, the health care problems of victims, the barriers to exiting,
14          and multiple aspects of offender dynamics’ has any tendency to make it
15          more or less probable that Defendants themselves transported minors in
            interstate commerce for the purpose of a commercial sex act.
16
17   Id. (emphasis added). The Third Circuit affirmed, holding that, to satisfy the “fit”
18   requirement under Rule 702, expert testimony must be “sufficiently tied to the facts of
19   the case that it will aid the jury in resolving a factual dispute” and that the “proffered
20   testimony would not help the trier of fact in determining the defendants’ guilt as to the
21   offenses charged.” Delgado, 677 Fed. Appx. at 86.6
22
     6      Although Ms. Decoufle’s expert testimony was admitted in United States v.
23
     Brooks, 610 F.3d 1186, 1193 (9th Cir. 2010) (at the time, she went by her maiden name,
24   Hein), the government’s allegations and the nature of her testimony in that case illustrates
     why such testimony would be inappropriate here. Brooks involved the prosecution of
25   two pimps charged with child sex trafficking offenses. Decoufle’s testimony
26   accordingly concerned “the relationship between prostitutes and pimps,” like for
                                                   13
     Case 2:18-cr-00422-SMB Document 928 Filed 04/17/20 Page 16 of 22




 1          Here, where Defendants are charged with Travel Act violations for allegedly
 2   facilitating a business enterprise involved in prostitution, the proposed expert testimony is
 3   not connected to the question at issue, the testimony will decidedly not speak directly to
 4   any issues in dispute in this case, and the testimony does not relate to the elements of the
 5   Travel Act offenses with which Defendants are charged. Moreover, the testimony would
 6   mislead the jury, which would be overwhelmed with testimony about child sex
 7   trafficking, by suggesting a verdict based on an improper basis. See United States v.
 8   Ellis, 147 F.3d 1131, 1135-36 (9th Cir. 1998) (explaining that evidence offered to show
 9   intent and potential victim impact is not relevant when “neither intent nor potential victim
10   impact were elements of the charge” (quotations omitted)).
11
            C.     The Court Should Exclude the Government’s Proposed Expert
12
                   Testimony Because It Will Not Help the Jury to Understand the
13                 Evidence or Determine Facts in Issue.
14          Even if the proposed expert testimony was relevant (it clearly is not), the jury will
15   not need the proposed expert testimony to understand the pertinent evidence or to
16   determine any facts in issue. Although this case involves the alleged facilitation of
17   business enterprises involved in prostitution, there is no need for testimony regarding, for
18   example, the complex interpersonal dynamics that might lead someone into prostitution
19   or to be unable to leave it. The Travel Act charges instead require an intent to promote a
20   business enterprise engaged in prostitution offenses in violation of state law. The key
21   evidence will include classified ads that ran on the website and were available to the
22   public. The ads at issue were published on a general-purpose classified advertising
23   website—for consumption by the general public. The jury can look at the ads and read
24
     example, “the role of the ‘bottom girl’ . . . who often trains new prostitutes and collects
25   their earnings.” Id. at 1196. Contrary to her proposed testimony here, in Brooks, her
26   testimony “closely fit the facts of” that case. Id.
                                                  14
     Case 2:18-cr-00422-SMB Document 928 Filed 04/17/20 Page 17 of 22




 1   them. It will not need expert testimony to explain the ads to them—nor to explain what
 2   prostitution is.
 3           Moreover, the government does not seek to present expert testimony to help the
 4   jury understand the evidence, but instead seeks to present hearsay evidence laundered
 5   through experts. And not just any hearsay, but hearsay evidence of the worst kind:
 6   anonymous hearsay. Testimony that relies on supposed interviews of the experts’
 7   clients, patients, interview subjects, anonymous callers responding to fake Backpage ads,
 8   or even arrested traffickers is not just irrelevant, it is pure hearsay. The government does
 9   not propose to put those clients, patients, interview subjects, anonymous callers, or
10   traffickers on the stand to be cross-examined, nor have any of them been disclosed to or
11   questioned, under oath, by defense counsel. See United States v. Mejia, 545 F.3d 179
12   (2nd Cir. 2008) (vacating conviction due to the trial court’s admission of impermissible
13   expert testimony where some of the expert’s testimony “involved merely repeating
14   information he had read or heard.”).
15
             “Under Rule 703, experts can testify to opinions based on inadmissible
16           evidence, including hearsay, if experts in the field reasonably rely on such
             evidence in forming their opinions. . . . The expert may not, however,
17
             simply transmit that hearsay to the jury. . . . Instead, the expert must form
18           his own opinions by applying his extensive experience and a reliable
             methodology’ to the inadmissible materials. Otherwise, the expert is
19           simply ‘repeating hearsay evidence without applying any expertise
20           whatsoever, a practice that allows the Government to circumvent the rules
             prohibiting hearsay.’”
21
22   Id. at 197 (internal citations and quotation marks omitted). Allowing hearsay evidence
23   also violates Defendants’ constitutional rights under the Confrontation Clause. Id. at
24   198.
25
     . . .
26
                                                   15
     Case 2:18-cr-00422-SMB Document 928 Filed 04/17/20 Page 18 of 22




            D.     The Opinions the Government Seeks to Elicit from the Expert
 1
                   Witnesses Would Be Prejudicial And The Prejudice Would Outweigh
 2                 Any Alleged Relevance.
 3          Even if the Court finds any of the proposed expert testimony relevant, even
 4   relevant evidence may still, and should be, excluded if its probative value is outweighed
 5   by “unfair prejudice, confusing the issues, misleading the jury, undue delay, wasting time
 6   or needlessly presenting cumulative evidence.” Fed. R. Evid. 403. The topics for the
 7   proposed expert witness testimony make clear that the government anticipates eliciting
 8   substantial “other bad act” evidence, related not to Defendants, but to others unconnected
 9   to this prosecution, from the proposed experts, under the guise of expert testimony.
10   Worse, the government seeks to couple that evidence with other expert testimony that
11   those bad acts of the third parties would not have occurred, or would have occurred with
12   lesser frequency, were it not for Defendants. Since Defendants are not accused of
13   committing the “bad acts” of trafficking and pimping, etc., Fed. R. Evid. 404 prohibits
14   such testimony completely.
15          Even where propensity evidence might be relevant, it poses a serious threat of
16   “unfair prejudice” under Rule 403. It creates the possibility that the jury will be lured
17   into finding guilt on an improper basis and that the defendant is the likely “perpetrator of
18   the current crime.” Old Chief v. United States, 519 U.S. 172 (1997). “[U]nfair
19   prejudice . . . speaks to the capacity of some concededly relevant evidence to lure the
20   factfinder into declaring guilt on a ground different from proof specific to the offense
21   charged.” Id. at 179. “Its disallowance tends to prevent confusion of issues, unfair
22   surprise and undue prejudice.” Id. at 181.
23          The government has listed at least ten different “experts” to testify to essentially
24   the same subject matter, i.e. child and human trafficking, including many “other bad acts”
25   not committed by (or alleged to have been committed by) Defendants. In effect, the
26
                                                  16
     Case 2:18-cr-00422-SMB Document 928 Filed 04/17/20 Page 19 of 22




 1   government is seeking to side-step its obligation to prove its charges, with admissible
 2   evidence, against each individual Defendant. This approach runs afoul of basic notions
 3   of due process as well as of Fed. R. Evid. 403. Such testimony would be highly
 4   prejudicial to the defense and would waste precious court time and resources and should
 5   therefore be precluded.
 6          E.     If the Court Determines Any Expert Testimony on “Trafficking” is
 7                 Appropriate, the Court should Restrict the Government to One Expert
                   on that Topic.
 8
            Should the Court determine that the government’s proposed testimony on
 9
     “trafficking” survives constitutional and statutory challenges, the Court should restrict the
10
     government to one expert on this topic. There is no need to present ten witnesses
11
     offering identical or similar testimony. Such needlessly cumulative testimony should be
12
     barred under Federal Rule of Evidence 403. See United States v. Socony-Vacuum Oil
13
     Co., 310 U.S. 150, 230 (1940) (finding testimony to be cumulative and while “not wholly
14
     irrelevant to the issues, it was clearly collateral” and that the trial court has a “wide range
15
     for discretion in the exclusion of such evidence”); Campbell Industries v. M/V Gemini.
16
     619 F.2d 24, 28 (9th Cir. 1980) (affirming district court’s decision to preclude two
17
     experts from offering testimony bearing on defendant’s financial condition that was
18
     cumulative of other evidence introduced at trial). This Court should preclude the
19
     proposed experts for the aforementioned reasons, but in no event should more than one of
20
     the ten experts on “trafficking” be permitted.
21
22   VI.    CONCLUSION.
23          For all these reasons, this Court should enter an order precluding testimony from the
24   ten purported experts on “trafficking” the government has disclosed, or, alternatively, if the
25   Court determines that some expert testimony on “trafficking” is appropriate, the Court should
26
                                                   17
     Case 2:18-cr-00422-SMB Document 928 Filed 04/17/20 Page 20 of 22




 1   restrict the government to one expert on the topic to avoid cumulative testimony.
 2
 3                 RESPECTFULLY SUBMITTED this 17th day of April, 2020.
 4
                                        Bruce Feder
 5                                      FEDER LAW OFFICE, P.A.
 6
                                        /s/ Bruce Feder
 7                                      Bruce Feder
 8                                      Attorney for Defendant, Scott Spear
 9   Pursuant to the District’s Electronic Case Filing Administrative Policies and Procedures
10   Manual (January 2020) § II (C) (3), Bruce Feder herby attests that all other signatories
     listed, and on whose behalf this filing is submitted, concur in the filing’s content and have
11   authorized its filing.
12
13                                      Paul J. Cambria, Jr.
14                                      Erin McCampbell
                                        LIPSITZ GREEN SCIME CAMBRIA, LLP
15                                      /s/ Paul Cambria, Jr.
16                                      Paul Cambria, Jr.
                                        Attorneys for Michael Lacey
17
18                                      Thomas H. Bienert, Jr.
                                        Whitney Z. Bernstein
19
                                        BIENERT | KATZMAN, P.C.
20                                      /s/ Whitney Z. Bernstein
                                        Whitney Z. Bernstein
21
                                        Attorneys for James Larkin
22
23
24
25   . . .
     . . .
26
                                                 18
     Case 2:18-cr-00422-SMB Document 928 Filed 04/17/20 Page 21 of 22




 1                                Gary S. Lincenberg
                                  Ariel A. Neuman
 2                                Gopi K. Panchapakesan
 3                                BIRD MARELLA BOXER WOLPERT
                                  NESSIM DROOKS LINCENBERG & RHOW,
 4                                P.C.
 5                                /s/ Ariel A. Neuman
                                  Ariel A. Neuman
 6                                Attorneys for John Brunst
 7
                                  David Eisenberg
 8
                                  DAVID EISENBERG, P.C.
 9                                /s/ David Eisenberg
                                  David Eisenberg
10
                                  Attorney for Andrew Padilla
11
12
                                  Joy Malby Bertrand
                                  JOY BERTRAND ESQ., L.L.C.
13                                /s/ Joy Malby Bertrand
14                                Joy Malby Bertrand
                                  Attorney for Joye Vaught
15
16
17
18
19
20
21
22
23
24
25
26
                                         19
     Case 2:18-cr-00422-SMB Document 928 Filed 04/17/20 Page 22 of 22




 1                           CERTIFICATE OF SERVICE
 2       I hereby certify that on the 17th day of April, 2020, I electronically transmitted
   the foregoing to the Clerk of the Court via the CM/ECF system for filing and
 3 transmittal of a Notice of Electronic Filing to the following CM/ECF registrants:
 4
   Kevin Rapp: Kevin.Rapp@usdoj.gov
 5 Andrew Stone: Andrew.Stone@usdoj.gov
 6 Margaret Perlmeter: Margaret.Perlmeter@usdoj.gov
   John Kucera: John.Kucera@usdoj.gov
 7 Reginald Jones: Reginald.Jones@usdoj.gov
 8 Peter S. Kozinets: Peter.Kozinets@usdoj.gov
   Attorneys for the United States
 9
10   Anne Michelle Chapman, anne@mscclaw.com
     Erin E. McCampbell, emccampbell@lglaw.com
11
     Anthony R. Bisconti, tbisconti@bienertkatzman.com
12   Ariel A. Neuman, aan@birdmarella.com
13   James C. Grant, jimgrant@dwt.com
     Lee David Stein, lee@mscclaw.com
14
     Paul J. Cambria, pcambria@lglaw.com
15   Robert Corn-Revere, bobcornever@dwt.com
16   Ronald Gary London, ronnielondon@dwt.com
17   Janey Henze Cook, janey@henzecookmurphy.com
     John Lewis Littrell, jlittrell@bmkattorneys.com
18
     Seetha Ramachandran, Seetha.Ramachandran@srz.com
19   Thomas H. Bienert, Jr. tbienert@bienertkatzman.com
20   Whitney Z. Bernstein, wbernstein@bienertkatzman.com
     Gary S. Lincenberg, glincenberg@birdmarella.com
21
     Gopi K. Panchapakesan, gpanchapakesan@birdmarella.com
22   Michael D. Kimerer, mdk@kimerer.com
23   Rhonda Elaine Neff, rneff@kimerer.com
     David S. Eisenberg, david@deisenbergplc.com
24
     Joy Malby Bertrand, Joy.Bertrand@gmail.com
25
26   By: /s/ A. Jones
                                              20
